Title: To James Madison from Alexander J. Dallas, 3 August 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        3 Aug. 1815
                    
                    I can gather no news from the Officers of the Neptune worth communicating. Mr. Crawford has told you all that is important of our own affairs, and of the affairs of Europe when he left it. The newspapers will tell you, as soon as this letter can reach you, of the dreadful battle of the 15, 16, 17. & 18: of June. The carnage must have exceeded anything in the history of battles. The Duke of Wellington’s account claims, but certainly does not prove, a victory on the part of the allies. A few such victories would leave the British without Generals, and, probably, without troops.
                    The cases of Genl. Wilkinson, Genl. Cushing, and Genl. Boyd, are urged upon me. The vacancies at Castine &c are too humble for these gentlemen; and I am requested to ask your authority to create vacancies of a higher kind, in the Collectorships of New-York, New-London, Newport &c. There is no delicacy used on the occasion, and I am at a loss how to treat the daily importunity of some of the Officers. Mr. Crawford’s arrival will relieve me in part; but I wish entirely to relieve you, if I could ascertain your wish as to the mode.
                    Mr. Todd was in perfect health with Mr. Gallatin in London, when the Neptune sailed. I am, Dr Sir, most faithfully & respectfully Yrs.
                    
                        A. J. Dallas
                    
                